Title: From George Washington to James McHenry, 13 August 1798
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 13th Augt 1798.    
It was not (as you will perceive by the letter herewith) until after I had written my private, & confidential letter of the 10th, to you, that I was favoured with the details contained in your letter of the 8th—The receipt of which, and finding that my ideas accorded so well with the measures you had suggested, for the consideration of the President, filled my mind with exquisite pleasure: And it would be uncandid not to confess that, your silence, and my entire ignorance of what was doing with respect to the Organization of the Army, & Recruiting the Men—produced very disagreable Sensations. It must strike every one, that to meet veteran Troops, accustomed to Conquer, with raw men, quite untutured, & void of Discipline, would not be desirable.
I did not imagine that Majr Talmadge’s expectations would have soared so high. To have commanded the Cavalry I should have

thought would have been gratifying, and believe he is better qualified for that, than Adjutant General; not but that he might do for the latter, altho’ it so happened that he was but little with the Army (being employed chiefly on detached parties) and of course less acquainted with a roster. It is much to be wished that Maryland could furnish a good character for Adjutant General. It is a respectable State, well affected, & gives not (that I see) an Officer of any consequence to the Army.
The enclosed letter from the Collector of New York to me, will shew what he has done with the tin box addressed to me. Some anxiety is felt concerning it; for as much, as it is supposed to contain a present (probably a valuable one) from an East India acquaintance of Mr Laws, to Mrs Law; and directed to me in hopes of insuring its safety. I heartily & sincerely wish you a perfect restoration of health, and with very great esteem & regard am always Your Affectionate

Go: Washington

